Citation Nr: 1130786	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  07-07 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for left ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for cataracts, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for bilateral hearing loss.  Thereafter the case was transferred to the RO in Newark, New Jersey.  

Also before the Board are the following ratings from the RO in Newark, New Jersey, including a March 2008 rating which denied service connection for tinnitus, and a September 2008 rating which denied service connection for cataracts and hypertension as secondary to diabetes, as well as denying service connection for diabetes itself. 

While the appeal was pending, service connection for a right ear hearing loss was granted in a November 2007 rating and for diabetes was granted in a December 2009 rating, thereby removing these issues from appellate status.  The remaining issues on appeal are as enumerated.  

The reopened claim for service connection for left ear hearing loss, and the remaining enumerated issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A March 1981 rating decision denied the Veteran's claim for service connection for left ear hearing loss.  The Veteran did not appeal that decision after notice was sent in April 1981.  

2.  New evidence received since the March 1981 rating decision relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been received since the March 1981 rating decision, and the claim for service connection for left ear hearing loss may be reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With respect to the issues of whether new and material evidence has been submitted to reopen the claim for service connection for hearing loss of the left ear, the RO had a duty to notify the Veteran what information or evidence was needed in order reopen this claim.  The law specifically provided that nothing in amended section 5103A, pertaining to the duty to assist claimants, shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured. 38 U.S.C.A. § 5103A(f).  

In the decision below, the Board has reopened the Veteran's claim for service connection for left ear hearing loss and therefore, regardless of whether the requirements have been met in this case, no harm or prejudice to the appellant has resulted.  Therefore, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication. Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2010). The provisions of 38 C.F.R. § 3.385 do not have to be met during service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claims in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and the phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim. Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Board notes that the Veteran's claim for service connection for bilateral hearing loss (which encompasses the left ear) was denied in a March 1981 rating, with notice sent in April 1981.  The basis for the denial was that it was not incurred in or aggravated during military service or shown within one year thereafter.  The decision also said that recurring ear infections and discharge preexisted service with no evidence of aggravation and caused the need for ear surgery which resulted in his hearing loss.  The Veteran did not appeal this decision and it became final.  

Among the evidence previously before the RO were service treatment records which revealed on September 1967 entrance examination that his left eardrum was intact, although his right ear (which is now service connected) showed a bulging drum and possible catarrhal otitis.  Audiological evaluation revealed the following measurements at 500, 1000, 2000, and 4000 Hertz:  His left ear measured 15 decibels, 25 decibels, 15 decibels, and 15 decibels.  No measurement was made at 3000 Hertz.  His September 1967 report of medical history revealed he checked "yes" for ear, nose and throat trouble, running ears and hearing loss, although he did not specify which ear.  No evidence of left ear problems is shown in the service treatment records which did document a right ear otitis externa in April 1969.  His separation 1970 separation examination revealed the following measurements at 500, 1000, 2000, and 4000 Hertz:  His left ear measured 25 decibels, 15 decibels, 10 decibels, and 10 decibels.  No measurement was made at 3000 Hertz.

The Veteran's DD-214 previously before the RO confirms combat service in Vietnam, with a Combat Infantry Badge earned.

Post service records previously before the RO included an August 1980 record which documented treatment for right ear problems that included a cholesteatoma, and a history of intermittent drainage from the right ear which dated back to an injury from an explosion in Vietnam in July 1969, with a perforated right tympanic membrane.  X-rays were noted to diagnose bilateral chronic mastoiditis.  The doctor linked the right ear cholesteatoma to the implosion of the ear drum in July 1969.  However this record was silent for any complaints or findings regarding the left ear.

Also before the RO in March 1981 was a November 1980 VA examination which gave a history of hearing loss in both ears, with history of ear infection and broken ear drum.  The history also included that of mastoid surgery for the right ear done in July 1980 and tube insertion in the left ear following this right ear surgery.  Audiological evaluation revealed the following measurements at 500, 1000, 2000, and 4000 Hertz:  His left ear measured 35 decibels, 40 decibels, 30 decibels, and 20 decibels.  No measurement was made at 3000 Hertz. 

Among the evidence submitted after March 1981 was a September 1980 record that documented the September 1980 cholesteatoma surgery of the right ear, again with history of explosion in the Vietnam War injuring his right eardrum.

Also submitted after March 1981 are private records documenting left ear surgery in February 1991 for conductive hearing loss and chronic otitis, with a diagnosis of attic retraction, cholesteatoma, incus erosion and trigal cartilage in the left ear.  He underwent further left ear surgery in December 1999 for left middle ear exploration with tympanoplasty for chronic otitis media bilaterally for status post stapeoplasty of the left ear with possible lateralization of the TM and progressive conductive hearing loss in the left ear.  December 1999 pathology results of the left middle ear revealed findings consistent with cholesteatoma.  

Additional records submitted after March 1981 include additional surgeries on the left ear including left ossicular reconstruction for conductive hearing loss in January 1998, with a long history of hearing loss since 1980, and a history of having sustained an explosion and previous left ear surgery.  An uninterpreted audiogram noted bilateral mixed hearing loss.  A February 2002 CT showed the left TM to be mildly thickened with retraction and eroded ossicles.  In April 2002 he underwent further revision surgery for the left ear with a diagnosis that included left chronic otitis media, cholesteatoma, Eustachian tube dysfunction, perforation and chronic mastoiditis.  Pathology from this surgery confirmed cholesteatoma.  Another "second look" surgery was done in December 2002 for the left ear, which noted no cholesteatoma found, and a titanium ossicular replacement prosthesis was used.  

The Veteran in a September 2006 written statement contended that he was exposed to loud gunfire and artillery daily and expressed that his medical records documenting treatment for ear problems may have been lost.  In his March 2008 he argued his left ear hearing loss (and tinnitus) was caused by combat noise.  

A November 2007 VA examination for audiological purposes indicated that claims file and medical records were reviewed, with the history significant for exposure to rocket fire and small arms fire in service without protection.  The history included that of an acoustic incident of trauma after firing a rocket in 1969, with the Veteran recalling an immediate temporary shift in hearing, tinnitus and recovery of hearing 3-4 days later.  He gave a history of his right ear being flushed out and a perforated TM noted at the time.  He was also noted to have had multiple surgeries including on the left ear including for cholesteotomas, mastoidectomries and tymponoplasty surgeries with pressure equalization tubes.  Audiological evaluation revealed the following measurements at 500, 1000, 2000, 3000, and 4000 Hertz:  His left ear measured 50 decibels, 35 decibels, 40 decibels, 25 decibels, and 25 decibels.  His speech recognition score was 99 percent in the left ear.  A diagnosis of moderate rising to normal hearing loss of the left ear was made.  The examiner opined that there was no hearing loss related to service, based on his hearing being normal on separation examination and no evidence documenting that hearing loss was incurred or aggravated by service or began within one year from discharge.  The examiner also noted a history of positive occupational noise after service from printing machinery.  
 
A December 2007 VA ear disease examination included review of the claims file, with a history of combat exposure with complaints noted to be that of right ear hearing loss and recurrent bilateral tinnitus.  A history of multiple surgeries on the left ear with insertion of tubes was noted.  Examination of the left side showed insertion of a tube in the left middle ear.  After review of the record, the examiner opined that the Veteran's bilateral otitis media residual and tinnitus were less likely due to service.  No opinion regarding left ear hearing loss was given.  

More records submitted after March 1981 show continued surgery on the left ear in March 2008 for a diagnosed left chronic otitis media and Eustachian tube dysfunction.  

A February 2010 VA audiological examination was done for the purpose of addressing increased rating for the right ear, with no claims file review or etiology opinion regarding the left ear.  However audiological evaluation revealed the following measurements at 500, 1000, 2000, 3000, and 4000 Hertz:  His left ear measured 50 decibels, 45 decibels, 50 decibels, 25 decibels, and 20 decibels.  His speech recognition score was 94 percent in the left ear.  

Based on a review of the foregoing, the Board finds that new and material evidence has been submitted to reopen a previously denied claim for service connection for left ear hearing loss.  The evidence now includes treatment of left ear pathology, including cholesteatoma, resulting in multiple surgeries, along with evidence of persistent hearing loss of the left ear.  Of note, the previous evidence included the August 1980 record which linked a cholesteatoma of the right ear to acoustic trauma from Vietnam.  The evidence which shows the same diagnosis of cholesteatoma now in the left ear, is significant, as this raises the possibility that this condition (and the hearing loss) is likewise related to the acoustic trauma, for which the right ear hearing loss is now service connected.  

Thus, the additional medical evidence relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for left ear hearing loss.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the appellant's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for left ear hearing loss is reopened, and to this extent only, the appeal is granted.


REMAND

The Board finds that further development is necessary to address the reopened claim for service connection for hearing loss of the left ear, and for the claims for service connection for tinnitus and service connection for cataracts and hypertension as secondary to diabetes mellitus.  

The Veteran's representative in a November 2011 brief has pointed to deficiencies in developing these matters.  In regards to the left ear hearing loss, the Board notes that it was pointed out the examiner in the September 2007 examination failed to address positive evidence in support of the Veteran's claim, when the examiner opined that there was no left ear hearing loss related to service.  The examiner was described as having failed to address some decrease in hearing acuity during service.  The representative also pointed out that the most recent VA examination for hearing loss done in February 2010 did not include review of the claims file, and it is noted to have been for the purpose of addressing the increased rating for the right ear hearing loss rather than addressing etiology of the left ear hearing loss.  

The Board further notes that the negative opinion regarding the Veteran's left ear hearing loss appeared to be primarily based on his hearing being normal on separation examination and no evidence documenting that hearing loss was incurred or aggravated by service or began within one year from discharge.  The examiner also noted a history of positive occupational noise after service from printing machinery.  However, the examiner appears to have ignored the well-documented history of the explosion in Vietnam that was positively linked to the Veteran's right ear hearing loss, which is now service-connected.  Quite significantly, the examiner failed to address the August 1980 private doctor's opinion that linked the cholesteatoma of the right ear to this explosion in Vietnam, in light of the fact that the left ear has since been shown to have the same condition as the service-connected right ear.  In view of the foregoing, the Board finds that another VA examination must be conducted to address the etiology of the left ear hearing loss.

In regards to the tinnitus, the representative argued that service connection should be granted based on the benefit of the doubt, but if such could not be granted, then the claim should be remanded for further examination.  The Board finds that further examination is necessary to resolve conflicting medical opinions.  Of note, the September 2007 VA examination, which included a claims file review, determined that tinnitus was not related to service, and as with the hearing loss, it ignored significant evidence regarding the acoustic trauma.  This examination with its negative opinion was also conducted before service connection was granted for a right ear hearing loss.  The February 2010 VA examination, which was done for the purpose of determining whether an increased rating was warranted for the right ear hearing loss, did include a notation regarding tinnitus, said to be limited to the right ear, and said that it was an associated symptom of hearing loss.  However the claims file was not available for review in this examination, which was focused on an increased rating claim for the hearing loss.  In light of the conflicting opinions between these 2 examination reports, and the evidentiary deficiencies in both examinations as described above, another examination should be conducted to provide a clear etiology opinion of the claimed tinnitus following review of the claims file and examination of the Veteran.

In regards to the Veteran's hypertension, claimed to be secondary to service connected diabetes, the representative pointed out that to date no VA examination specifically for hypertension had been conducted.  It was also pointed out that the etiology opinion in the September 2009 VA examination for diabetes and its complications made note that he had essential hypertension of idiopathic and provided only a cursory opinion that diabetes does not cause hypertension.  No opinion was made as to whether his hypertension is presently being aggravated by the diabetes.  See 38 C.F.R. § 3.310 (b) (2010).  Thus it is necessary to remand this matter to obtain such an opinion.

In regards to the claim for service connection for cataracts claimed as secondary to the service connected diabetes, the representative pointed out the deficiency in the October 2009 VA examination for the eyes, which diagnosed psuedophakia, both eyes with posterior capsular opacification in the right eye, but failed to include a claims file review.  While the addendum from December 2009 indicated that it did include a claims file review when it provided a statement that the psuedophakia was not at least as likely related to or aggravated by the Veteran's diabetes, it was noted by the representative to lack an explanation for this opinion.  It was suggested by the representative that this addendum was insufficient for the purpose of making a determination on this issue.  

The Board does note that although the December 2009 VA addendum does state that the claims file was reviewed prior to providing the unfavorable opinion, there is no clear indication that such was done.  Of note, a review of the claims folder, would not only have revealed treatment for diabetes diagnosed in May 2007, and vision problems noted in September 2007 with history of cataract surgeries done on the right eye in April 2004 and on the left eye in September 2005, but would also reveal that the Veteran suffered an eye trauma in service in April 1970, when he accidentally poked his left eye.  This injury was said to have caused an abrasion of the conjunctiva.  The VA examiner's failure to address this potentially pertinent inservice eye injury suggests that the claims file was not reviewed with particular attention to eye problems.  Thus another VA eye examination should be scheduled to include review of the claims file and provide an opinion not only regarding whether there is any eye pathology that is being caused or aggravated by diabetes, but also whether any current eye pathology is related to service on a direct basis, including this inservice left eye injury.  

The evidence of a link between current disability and service must be competent. Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Court has held that the threshold for obtaining an examination is rather low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In view of the need for further examinations for these claimed issues, the Board finds that the Veteran should be requested to provide any additional evidence he may have that is pertinent to these claims.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the Veteran to identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records referable to diagnosis and treatment for left ear hearing loss, tinnitus, hypertension and eye problems, since the service.  The Veteran should provide all necessary written releases for these records.  If any of the identified records cannot be obtained, the AOJ should notify the veteran of such and describe the efforts used in requesting these records.

2.  After completing the above action, the Veteran should be afforded a VA examination to determine the nature and etiology of any left ear hearing loss and tinnitus (bilateral or unilateral)  that may be present. 

The claims file should be made available to, and reviewed by, the examiner.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  The examiner should provide an interpretation of any audiometric findings contained on a graph.

It should be noted that the Veteran is competent to report events in service, including acoustic trauma.  Also, he is presently service connected for a right ear disability.  

The examiner should then indicate whether the Veteran has a current left ear hearing loss and/or tinnitus (bilateral or unilateral) and state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that such disorders are causally or etiologically related to his military service, including noise exposure.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  The AOJ should also schedule the Veteran for a hypertension examination to determine the nature and etiology of the Veteran's claimed hypertension.  The claims folder must be made available to the examiner prior to the examination, and the examiner should acknowledge such review of the pertinent evidence in the examination report.  

All indicated studies should be performed and all manifestations of current disability should be described in detail.  The examiner should address the following:

(a) Does the Veteran have any current, chronic hypertension disability?  If so, is it at least as likely as not (i.e., at least a 50/50 probability) that any such disability began in service or within one year of his discharge from service?  

(b) If any hypertension did not begin in, nor was caused by active service, the examiner should provide an opinion as to whether is it at least as likely as not (i.e., at least a 50/50 probability) that any such disability is being caused or aggravated beyond natural progression by his service connected diabetes mellitus.   

Each opinion should contain comprehensive rationale based on sound medical principles and facts.

4.  The AOJ should also schedule the Veteran for an eye disorders examination to determine the nature and etiology of the Veteran's claimed cataract disorder.  The claims folder must be made available to the examiner prior to the examination, and the examiner should acknowledge such review of the pertinent evidence in the examination report.  

All indicated studies should be performed and all manifestations of current disability should be described in detail.  The examiner should address the following:

(a) Does the Veteran have any current, chronic eye disability?  If so, is it at least as likely as not (i.e., at least a 50/50 probability) that any such disability began in service or was the result of trauma sustained in service?  The medical history of the left eye injury shown in April 1970 should be addressed in answering this question.

(b)  If any eye disorder did not begin in, nor was caused by active service, the examiner should provide an opinion as to whether is it at least as likely as not (i.e., at least a 50/50 probability) that any such disability is being caused or aggravated beyond natural progression by the service connected diabetes mellitus.  

Each opinion should contain comprehensive rationale based on sound medical principles and facts.

5.  After completing the above actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  The RO should review the examination report to ensure it is in compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

6.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


